DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 3, 5-8, 10, and 12-16 is/are pending.  Claim(s) 16 is/are withdrawn.  Claim(s) 2, 4, 9, 11, and 17-18 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, 10, and 12-15 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues the amended language is not taught by the prior art.  The Examiner notes that previously cited prior art was not used to teach the amended claim language.  

Product By Process
The Examiner recognizes claim(s) 12 and 14-15 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is 
As a product claim, Examiner has determined claim(s) 12, 14, and 15 require the apparatus to comprise the following structural elements: the limitations of claim 1 plus first and second peripheral zones (claim 12) and the limitations of claim 1 plus first, second, and third zones covering 20%, 40%, and 40%, respectively, of the anterior surface (claim 14), and the limitations of claim 1 plus a nanostructured anterior surface (claim 15).
In the prior art rejection in this Office Action, the Examiner considers claims 12 and 14-15 met when the prior art teaches these structural limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 10, 12-13, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, and 12 of U.S. Patent No. 10,925,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘723 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘723 patent .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an eye” twice.  It is unclear if there is one or two eyes claimed.  For purposes of examination the Examiner considers this language to be “the eye” in the second instance. 
Claims 5-7 require an insert be placed in the aperture, while claim 1 requires the aperture be present when implanted.  In Applicant’s arguments on 8/6/2021, Applicant indicates that previously cited Christie’s embodiment having a filled through hole does not meet the requirement of an aperture while in the eye.  See also, interview summary mailed 7/20/2021.  Therefore, it is unclear how claims 5-7’s inset can be present 
Claim 6 recites “a darkened perimeter”.  It is unclear if this is the same or a different instance of this feature than introduced into amended into claim 1.  For purposes of examination the Examiner considers this language to be “the darkened perimeter”. 
Claims 14-15, each recites “an anterior surface”.  It is unclear if this is the same or a different instance of this feature than introduced in amended claim 1. For purposes of examination the Examiner considers this language to be “the anterior surface”. 
Claim 14 recites “said anterior surface”.  It is unclear if each is a reference to that introduced in claim 1 or earlier in claim 14.  The Examiner notes if the above rejection for “an anterior surface” is clarified as noted.  
Claim(s) 3, 8, 10, and 12-13 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 12, and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, et al (Lee) (US 5,905,561) in view of Miller, et al (Miller) (US 5,245,367). 
Regarding Claim 1, Lee teaches an apparatus for implantation in an eye (e.g. column 3, lines 32-40, IOL), the apparatus comprising: 
a lens body for providing vision correction for a patient (e.g. Figures 8-9, lens body #10), said lens body having a central aperture (#20), and said lens body is configured as one of: a diffractive lens or a refractive lens (e.g. column 8, lines 6-24); and 
wherein said central aperture has a form of a circular hole (e.g. Figures 8-9, #20) extending fully through said lens body when said apparatus is implanted in an eye (e.g. Figures 8-9; abstract, #20 is an aperture, which is a hole, which extends completely through the object it is in, here the lens body); 
wherein said lens body is formed from a substantially transparent material (e.g. Figures 3 and 10; column 4, lines 23-64 and column 8, lines 34-67) and said central aperture includes a darkened perimeter (e.g. Figures 8-9, # 18; Figures 3 and 10; column 4, lines 23-64 and column 8, lines 34-67).
Lee discloses the invention substantially as claimed but fails to teach said darkened perimeter of said central aperture includes a darkened internal wall extending through said lens body from an anterior surface to a posterior surface of said lens body.
Miller teaches a lens having a central pinhole aperture surrounded by an annular darkened perimeter extending through the lens body from an anterior surface to a posterior surface of the lens body (e.g. Figures 1A, 3, #18).  
Miller and Lee are concerned with the same field of endeavor as the claimed invention, namely lens bodies having pinhole apertures surrounded by darkened regions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that the darkened perimeter of said central aperture includes a darkened internal wall extending through said lens body from an anterior surface to a posterior surface of said lens body as taught by Miller in order to more tightly control and reduce blurring at the pinhole (e.g. Miller, column 4, lines 8-30). 

Claim 3, said lens body has a first index of refraction (all materials inherently have an index of refraction; this is a physical property of the material) and is formed from at least one material configured to have a second index of refraction when subjected to a laser (the material is fully capable of being modified by a laser, such as a laser used to make a small hole through the material for movement of aqueous humor or to reduce the weight of the lens; the location at and immediately adjacent the opening would have a second, different index of refraction; the Examiner notes the claim does not require the second index of refraction differ from the first – in this case, when laser light hits the lens there is a second index of refraction even when no change to the material happens, it is second because it is after laser treatment).
Regarding Claim 12, said lens further comprises: a first femtosecond laser modified index of refraction zone proximate to, and surrounding, said central aperture; and a second femtosecond laser modified index of refraction zone located at a peripheral portion of said lens, surrounding said central aperture (as claimed these are product-by-process limitations; the claim does not specify how the lasers are used or what modifications are made nor features of the final product present due to either process; therefore, for example, heating of the lens during processing meets this language), 
for providing an expanded panoramic image to a peripheral retina of a user of said lens (as broadly claimed, there is no relationship here, i.e. what the image is expanded relative to; therefore, as the prior art device has a transparent outer annular periphery (e.g. Lee, #17), the image is expanded relative to a device ending at the masked region #18).
Claim 14, said lens further comprises: a first femtosecond laser modified index of refraction zone covering 20% of the total surface area of an anterior surface of said lens body configured for near focus; a second femtosecond laser modified index of refraction zone covering 40% of the total surface area of said anterior surface of said lens body configured for intermediate focus; and a third femtosecond laser modified index of refraction zone covering 40% of the total surface area of said anterior surface of said lens body configured for far focus.
Lee teaches the lens is multi-powered (e.g. column 8, lines 6-24; column 6, lines 31-39, near, far, and intermediate distances). 
The combination of Lee and Miller discloses the invention substantially as claimed but fails to teach the claimed percentages of zone coverage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Miller such that the percentages of zone coverages are as claimed as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


Claim(s) 5-8, 10, and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, et al (Lee) (US 5,905,561) in view of Miller, et al (Miller) (US 5,245,367) as discussed supra and further in view of Christie, et al (Christie) (US 2011/0040376 A1).
Regarding Claim 5, the combination of Lee and Miller discloses the invention substantially as claimed but fails to teach said central aperture includes an insert received within said central aperture.
Christie teaches a lens body having an aperture and a darkened region having an insert within the aperture (e.g. [0267], fill material). 
Christie and the combination of Lee and Miller are concerned with the same field of endeavor as the claimed invention, namely lens bodies having central apertures and darkened regions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Miller such that there is an insert within the aperture as taught by Christie in order to biologically isolate the mask material from the body (e.g. Christie, [0267]).
Regarding Claim 6, an interface between said insert and said lens body defines a darkened perimeter of said central aperture (as the insert is placed into the aperture, which is immediately adjacent the darkened region (e.g. Lee, Figures 8-9), the interface between the darkened region and the insert defines the perimeter of the aperture that is darkened).
Claim 7, said insert has a form of a cylinder received within said central aperture (as the aperture is a circle (discussed supra for claim 1) and has a thickness along the optical axis (e.g. Miller, Figure 1A), the insert is cylindrical).


Regarding Claim 8, the combination of Lee and Miller discloses the invention substantially as claimed but fails to teach said lens body includes a UV-absorbent peripheral portion.
Christie teaches a lens body having a UV-absorbent peripheral portion (e.g. [0194], [0202]). 
Christie and the combination of Lee and Miller are concerned with the same field of endeavor as the claimed invention, namely lens bodies having central apertures and darkened regions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Miller such that the lens body having a UV-absorbent peripheral portion as taught by Christie in order to provide resistance to degradation by UV-radiation (e.g. Christie, [0194]).


Regarding Claim 10, the combination of Lee and Miller discloses the invention substantially as claimed but fails to teach there is at least one haptic extending from said lens body.

Christie and the combination of Lee and Miller are concerned with the same field of endeavor as the claimed invention, namely lens bodies having central apertures and darkened regions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Miller such that there is at least one haptic extending from the lens body of the IOL as taught by Christie to prevent the lens body from moving or rotating when implanted within the eye (e.g. Christie, [0151]). 


Regarding Claim 15, the combination of Lee and Miller discloses the invention substantially as claimed but fails to teach said lens further comprises an anterior surface having a sprayed coating of a nanoparticle composition to produce a nanostructured surface.
Christie teaches a lens body comprising a nanoparticle composition as claimed (e.g. [0183]). 
Christie and the combination of Lee and Miller are concerned with the same field of endeavor as the claimed invention, namely lens bodies having central apertures and darkened regions. 
. 



Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, et al (Lee) (US 5,905,561) in view of Miller, et al (Miller) (US 5,245,367) as discussed supra and further in view of Currie (US 2014/0277437 A1).
Regarding Claim 13, the combination of Lee and Miller discloses the invention substantially as claimed but fails to teach the device of claim 1 in combination with an IOL and arranged such that said apparatus overlies and is anterior of said IOL when implanted in the eye.
Currie teaches the use of a mask (lens body with a darkened region) with a separate IOL (e.g. [0517], on the IOL). 
Currie and the combination of Lee and Miller are concerned with the same field of endeavor as the claimed invention, namely IOLs having darkened regions (masks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Miller such that the device is applied to an IOL as taught by Currie in order to effect the optical properties of an IOL (e.g. Currie, [0516]). 

Relevant References
The references cited in the interview mailed with the 9/9/2021 Advisory Action are included on the PTO-892 included with this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/22/2021